DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Specie II (claims 1-3 and 6-9, Figures 4-5) in the reply filed on 12/20/2020 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
“a flexible display panel, defining a display area, a bonding area, and a border area, claim 1, lines 1-2”, and
“the protective layer corresponding to the border area is provided with a first through hole, and the gate lead trace is electrically connected to a gate of the semiconductor layer through the first through hole, claim 1, lines 5-7.”
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Neither figure 1 nor figures 4-5 shows the limitations as above.  Please, revise.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
The drawings are objected to because “figure 1 does not show “the cross-hatching of the protective layer is an insulating layer or insulating material, claim 2”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application 

Claim Objections
Claim 1 is objected to because of the following informalities:
Regarding claim 1, lines 5-7, the phrase of “the protective layer corresponding to the border area is provided with a first through hole, and the gate lead trace is electrically connected to a gate of the semiconductor layer through the first through hole” is unclear because there is/are no structure to shown in any figures of the invention.  Please, revise.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-7 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Lee et al. (U.S. 2003/0052867) hereafter Lee.


a flexible substrate (TFTS), a protective layer (PAS1), a semiconductor layer (PAS2), and a touch layer (W), wherein a gate lead trace (RW1-RW3), a ground trace (TW1-TW3), a touch sensor receiving electrode lead trace (Rs), and a display area pad (inside the area A, Ts and Rs) are disposed on the flexible substrate corresponding to the display area; and
wherein the protective layer (PAS1) corresponding to the border area is provided with a first through hole (H1), and the gate lead trace RW) is electrically connected to a gate of the semiconductor layer (PAS2) through the first through hole (H1).
As to claim 2, Lee discloses the protective layer (PAS1) is an electrically insulating layer.
As to claim 3, Lee discloses the protective layer (PAS1) corresponding to the border area, see figure 3, is provided with a second through hole (H2), and the touch sensor receiving electrode lead trace is electrically connected to a touch sensor receiving electrode on the touch layer through the second through hole, see figure 3.
As to claim 6, Lee discloses the flexible display panel further comprises a light-emitting layer (BL) and a polarizer (POL); and wherein the semiconductor layer (PAS2) is disposed on the protective layer (PAS1), the light-emitting layer is disposed on the semiconductor layer, the touch layer is disposed on the light-emitting layer, and the polarizer is disposed on the touch layer, see figure 2.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Park et al. (U.S. 2017/0194411) hereafter Park.
As to claim 8, Lee discloses a touch sensor transmitting electrode lead trace (Ts) is disposed on the flexible substrate corresponding to the display area (A), and the touch sensor transmitting electrode lead trace (Ts) is electrically connected to a touch sensor transmitting electrode on the touch layer.  Lee disclose all of the limitations of claimed invention except for the protective layer corresponding to the border area is provided with a fourth through hole.
Park teaches a flexible display panel (100) as shown in figures 1-13 comprising the protective layer (126) corresponding to the border area provided with a fourth through hole (see figure 13).

As to claim 9, Lee as modified by Park discloses a data lead trace and the touch sensor transmitting electrode lead trace (Ts) are electrically connected to the display area pad from an end away from the bonding area (C).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929.  The examiner can normally be reached on MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TUAN T DINH/Primary Examiner, Art Unit 2848